In a proceeding pursuant to CPLR article 78, in effect, to review a determination of the State of New York Department of Health, dated May 16, 2003, which, after a fair hearing, denied the petitioner’s application for reimbursement of certain medical expenses, the petitioner appeals from a judgment of the Supreme Court, Queens County (Golar, J.), dated April 16, 2004, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the Supreme Court properly dismissed the proceeding for failure to effect proper service of the notice of petition (see CPLR 403 [c]; 307; Matter of Rosenberg v New York State Bd. of Regents, 2 AD3d 1003 [2003]; Matter of Kelly v Scully, 152 AD2d 698 [1989]). Krausman, J.P., Mastro, Rivera and Spolzino, JJ., concur.